                                UNITED STATES DISTRICT COURT
                                WESTERN DISTRICT OF KENTUCKY
                                     LOUISVILLE DIVISION

MICHAEL LAWRENCE HOBSON,                                                                                Plaintiff,

v.                                                                     Civil Action No. 3:18-cv-P187-DJH

CLINTON P. TURNER,                                                                                   Defendant.

                                                  * * * * *

                             MEMORANDUM OPINION AND ORDER

        This matter is before the Court upon a motion for summary judgment filed by Defendant

Detective Clinton P. Turner (Docket No. 48) and a motion to dismiss filed by pro se Plaintiff

Michael Lawrence Hobson (DN 66). Fully briefed, this matter is ripe for adjudication. For the

following reasons, these motions will be granted.

                                                        I.

        Pro se Plaintiff Michael Lawrence Hobson initiated this 42 U.S.C. § 1983 prisoner civil

rights action by filing a complaint signed under penalty of perjury. The Court conducted an

initial screening of Plaintiff’s complaint pursuant to 28 U.S.C. § 1915A and dismissed Plaintiff’s

claims against the other Defendants but allowed Fourth Amendment individual-capacity claims

to proceed against Defendant Turner.1

        The following facts are undisputed. On April 26, 2017, Defendant Turner submitted an

affidavit for a search warrant to a judge. Based upon the information contained in the affidavit,

the judge issued a search warrant for Plaintiff’s residence. Upon searching Plaintiff’s residence,

officers found drugs and drug-related materials. Defendant Turner then issued an arrest citation




1
  In his motion for summary judgment, Defendant Turner addresses claims for false arrest, false imprisonment, and
the fabrication of evidence. Defendant Turner does not specifically address a claim based upon the allegedly
unlawful search of Plaintiff’s home.
for Plaintiff, who was already in custody for a separate incident. On April 28, 2017, a grand jury

indicted Plaintiff on eight drug-related counts. On September 12, 2017, Plaintiff pled guilty to

seven of the eight charges and was sentenced to 25 years of imprisonment. In the complaint,

Plaintiff claims that Defendant Turner fabricated the information contained in the affidavit to

obtain a search warrant for Plaintiff’s home which eventually led to Plaintiff’s unlawful arrest,

conviction, and sentence.

          In his motion for summary judgment, Defendant Turner argues that judgment should be

granted in his favor because 1) the evidence shows that probable cause existed to search

Plaintiff’s home and then to issue an arrest citation for him; 2) the Heck doctrine bars Plaintiff’s

claims; 3) qualified immunity bars Plaintiff’s claims; and 4) Plaintiff’s claims are too vague and

unspecific to satisfy the pleading standard.

         In response to Defendant Turner’s motion for summary judgment, Plaintiff filed a motion

to dismiss this action pursuant to Heck pending the reversal of his conviction in post-conviction

proceedings.2 He argues that under Heck the Court does not have jurisdiction to consider the

merits of the case at this time. In his motion, Plaintiff also emphasizes that any dismissal under

Heck must be without prejudice.

         In reply, Defendant Turner reiterates that, for the reasons set forth it his motion, he

desires a final and complete dismissal of all claims with prejudice.




2
  Plaintiff previously filed a motion to stay this action pursuant to Wallace v. Kato, 549 U.S. 384 (2007), pending the
resolution of any state-court post-conviction proceedings (DN 44). In the motion, Plaintiff argued that he planned to
seek post-conviction relief pursuant to RCr 11.42 and that he would “not be able to complete discovery before the
outcome of his post conviction motion in the state courts.” Upon consideration, the Magistrate Judge recommended
that motion be denied because Plaintiff’s criminal case had ended, because he had certified that his production of all
relevant materials was complete, and because it was not clear whether Plaintiff would actually file for post-
conviction relief (DN 59). The Magistrate Judge concluded that granting an indefinite stay in this action “until
[Plaintiff]’s speculative post-conviction proceedings are concluded” would be unfairly prejudicial to Defendant
Turner. Id. On September 30, 2019, the Court adopted the Magistrate Judge’s Findings of Fact and
Recommendation in full and denied the motion to stay (DN 60).

                                                          2
                                                 II.

       Before the Court may grant a motion for summary judgment, it must find that there is no

genuine dispute as to any material fact and that the moving party is entitled to judgment as a

matter of law. Fed. R. Civ. P. 56(a). The moving party bears the initial burden of specifying the

basis for its motion and identifying that portion of the record that demonstrates the absence of a

genuine issue of material fact. Celotex Corp. v. Catrett, 477 U.S. 317, 322 (1986). Once the

moving party satisfies this burden, the non-moving party thereafter must produce specific facts

demonstrating a genuine issue of fact for trial. Anderson v. Liberty Lobby, Inc., 477 U.S. 242,

247-48 (1986).

       Assuming the moving party satisfies its burden of production, the nonmovant “must—by

deposition, answers to interrogatories, affidavits, and admissions on file—show specific facts

that reveal a genuine issue for trial.” Laster v. City of Kalamazoo, 746 F.3d 714, 726 (6th Cir.

2014) (citing Celotex, 477 U.S. at 324). “[N]ot every issue of fact or conflicting inference

presents a genuine issue of material fact which requires the denial of a motion for summary

judgment.” Street v. J.C. Bradford & Co., 886 F.2d 1472, 1477 (6th Cir. 1989). “The pivotal

question is whether the party bearing the burden of proof has presented a jury question as to each

element in the case.” Hartsel v. Keys, 87 F.3d 795, 799 (6th Cir. 1996). The evidence of the

non-moving party is to be believed, Anderson, 477 U.S. at 255, and all reasonable inferences that

may be drawn from the facts placed before the Court must be drawn in favor of the opposing

party. Matsushita Elec. Indus. Co., Ltd. v. Zenith Radio Corp., 475 U.S. 574, 587 (1986).

       However, the fact that a plaintiff is pro se does not lessen his obligations under Rule 56.

“The liberal treatment of pro se pleadings does not require the lenient treatment of substantive

law, and the liberal standards that apply at the pleading stage do not apply after a case has

progressed to the summary judgment stage.” Johnson v. Stewart, No. 08-1521, 2010 U.S. App.

                                                 3
LEXIS 27051, at *7 (6th Cir. May 5, 2010) (citations omitted). The Sixth Circuit has made clear

that, when opposing summary judgment, a party cannot rely on allegations or denials in unsworn

filings and that a party’s “status as a pro se litigant does not alter [this] duty on a summary

judgment motion.” Viergutz v. Lucent Techs., Inc., 375 F. App’x 482, 485 (6th Cir. 2010); see

also United States v. Brown, 7 F. App’x 353, 354 (6th Cir. 2001) (affirming grant of summary

judgment against a pro se plaintiff because he “failed to present any evidence to defeat the

government’s motion”). However, statements in a verified complaint that are based on personal

knowledge may function as the equivalent of affidavit statements for purposes of summary

judgment. Weberg v. Franks, 229 F.3d 514, 526 n.13 (6th Cir. 2000); Williams v. Browman, 981

F.2d 901, 905 (6th Cir. 1992).

                                                         III.

         As indicated in their motions, both parties agree that this action is subject to dismissal

because it is barred by Heck v. Humphrey, 512 U.S. 477 (1994).3 In Heck, the Supreme Court

held,

         that, in order to recover damages for allegedly unconstitutional conviction or
         imprisonment, or for other harm caused by actions whose unlawfulness would
         render a conviction or sentence invalid, a § 1983 plaintiff must prove that the
         conviction or sentence has been reversed on direct appeal, expunged by executive
         order, declared invalid by a state tribunal authorized to make such determination,
         or called into question by a federal court’s issuance of a writ of habeas corpus, 28
         U.S.C. § 2254.

Id. at 486-87 (footnote omitted). Heck and its progeny “taken together, indicate that a state

prisoner’s § 1983 action is barred (absent prior invalidation) — no matter the relief sought

(damages or equitable relief) . . . “if success in that action would necessarily demonstrate the

invalidity of confinement or its duration.” Wilkinson v. Dotson, 544 U.S. 74, 81-82 (2005).


3
 For this reason, and the Court agreeing with Heck’s application to this case, the Court will not address the other
arguments for dismissal set forth in Defendant Turner’s motion for summary judgment.

                                                          4
       Here, neither party disputes that a favorable ruling on Plaintiff’s claim that his home was

searched without probable cause and that he was subsequently falsely arrested and imprisoned

due to Defendant Turner’s fabrication of evidence would necessarily imply the invalidity of

Plaintiff’s conviction and sentence. Indeed, Defendant Turner specifically states that a finding

that he “violated the Constitution by arresting/charging [Plaintiff] would necessarily imply the

invalidity of his continued confinement – the two are inextricably interwined.” (DN 48-1, Def.’s

Br., p. 15). The Court accepts the parties’ arguments and concludes that Plaintiff’s complaint is

barred by Heck. See, e.g., Davis v. Cleveland Police Officers, No. 17-3002, 2018 U.S. App.

LEXIS 2269, at *4 (6th Cir. Jan. 29, 2018) (affirming district court’s dismissal under Heck of

plaintiff’s claim that a police officer made false statements that led to his arrest because a finding

in plaintiff’s favor would imply that his convictions were invalid); Bell v. Biven, No. 2:12-cv-

15077, 2019 U.S. Dist. LEXIS 69341, at *12-14 (E.D. Mich. Apr. 23, 2019) (denying a

plaintiff’s motion to reopen his stayed/administratively closed 42 U.S.C. § 1983 action for false

arrest as futile under Heck because his conviction had not been overturned on appeal, his petition

for a writ of a habeas corpus was not currently successful, and his conviction has not otherwise

been terminated in his favor), report and recommendation adopted, 2019 U.S. Dist. LEXIS

86539 (E.D. Mich. May 23, 2019), aff’d, No. 19-1649, 2020 U.S. Dist. App. LEXIS 1256 (6th

Cir. Jan. 14, 2020) (affirming the district court’s Heck ruling and remanding for an order

dismissing the action); Smith v. City of Lorain, No. 1:16-cv-2248, 2018 U.S. Dist. LEXIS

115358, at *16-17 (N.D. Ohio July 11, 2018) (granting summary judgment to defendants on

plaintiff’s “false/wrongful arrest/imprisonment claims” because barred by Heck); Robinson v.

Donovan, No. 4:13-cv-14752, 2015 U.S. Dist. LEXIS 98129, at *10 (E.D. Mich. Mar. 24, 2015)

(“Since Robinson does not assert—and, indeed, there is no evidence—that his conviction has

been reversed by the Michigan state courts, called into question by a federal writ of habeas

                                                  5
corpus, or otherwise terminated in his favor, the Heck doctrine bars this Court from considering

his wrongful detention and false arrest claims.”), report and recommendation adopted, 2015 U.S.

Dist. LEXIS 97357 (E.D. Mich. July 27, 2015), aff’d, No. 15-2026 (6th Cir. Apr. 7, 2016); but

see Graves v. Mahoning, 534 F. App’x 399, 405 (6th Cir. 2013) (holding Heck does not bar

unlawful arrest claims where no evidence was uncovered during arrests upon which the

plaintiffs’ convictions were based and that therefore a finding that plaintiffs’ arrests violated the

Fourth Amendment would not necessarily invalidate their convictions).

        When courts dismiss claims under Heck, they generally must do so without prejudice.

See Heck, 512 U.S. at 479; Callihan v. Schneider, 178 F.3d 800, 804 (6th Cir. 1999); see also

Wheeler v. Dayton Police Dep’t, 807 F.3d 764 (6th Cir. 2015). Thus, despite Defendant

Turner’s request to the contrary, the Court will dismiss this action without prejudice.

                                                 IV.

        For the foregoing reasons, IT IS HEREBY ORDERED that Defendant Turner’s motion

for summary judgment (DN 48) and Plaintiff’s motion to dismiss (DN 66) are GRANTED. The

Court will enter a separate Order dismissing this action without prejudice to refiling if

Plaintiff’s conviction is invalidated.

Date:   February 27, 2020




                                                      David J. Hale, Judge
                                                   United States District Court

cc:     Plaintiff, pro se
        Counsel of Record
4415.011




                                                  6
